Citation Nr: 1042000	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an award of a total (100 percent) disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran retired from active service in 1977 with more than 20 
years of military service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2009 rating 
decision of the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran retired voluntarily from military service in 1997 
after more than 20 years of service and retired voluntarily from 
federal civil service in 1997 after slightly less than 20 years 
of service.

2.  The Veteran's most recent employment was in information 
security and as a security officer.

3.  The Veteran's combination of service-connected hypertensive 
heart disease and hypertensive vascular disease, evaluated as 60 
percent disabling, bursitis, left shoulder, evaluated as 20 
percent disabling, bilateral detached retina, evaluated as 20 
percent disabling, subtotal gastrectomy, postoperative, evaluated 
as 10 percent disabling, and cephalgia, tinnitus, hearing loss, 
and other, noncompensable, service-connected disabilities, 
preclude manual labor and preclude sedentary employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an award of TDIU.  
Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The determination regarding the claim 
for TDIU is essentially favorable to the claim.  Therefore, there 
is no further need to discuss any duty under the VCAA from the 
date the claim for TDIU was granted, as any action to Remand the 
claim for further compliance with the VCAA would be unfavorable 
to the Veteran.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total and when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If 
there is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's highest combined evaluation for all service-
connected disabilities during the period relevant to this appeal 
is 90 percent, from January 2008, as combined under 38 C.F.R. 
§ 4.25 (60 percent (hypertensive heart disease) + 40 percent 
(residuals, subtotal gastrectomy) = 76 percent + 20 percent 
(bursitis) = 81 + 20 percent (detached retina, bilateral) = 85 
percent +10 percent (cephalgia) = 87 percent +10 percent 
(tinnitus) = 88 percent +10 percent (hypertensive vascular 
disease) = 89 percent).  Therefore, he does meet the schedular 
criteria for consideration of TDIU, since he has a combined 
evaluation in excess of 70 percent.  

The Veteran has numerous disorders for which service connection 
is not in effect, including bursitis, right shoulder, sinusitis, 
anxiety, diabetes, seizures, and mild dementia.  Under the 
governing regulation, a Veteran's nonservice-connected 
disabilities may not be considered in determining entitlement to 
TDIU.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  Likewise, advancing 
age may not be considered in determining entitlement to TDIU.

The Veteran retired voluntarily from service in 1977, and the 
retirement was not required on the basis of disability.  The 
Veteran retired voluntarily from federal civil service, where he 
worked in information security, in 1997.  There is no evidence 
that the retirement was required on the basis of disability.  The 
notification of personnel action filed with the United States 
Office of Personnel Management in February 1997 states that the 
Veteran applied for voluntary retirement.  In total, the 
Veteran's military service combined with his federal civil 
service totaled more than 40 years at the time of his voluntary 
retirement from federal civil service in 1997.

The Veteran testified that he again sought employment after his 
1997 retirement, and that he obtained employment, and was working 
until 1999.  However, due to atrial fibrillation, related to the 
service-connected cardiovascular disability, he passed out at 
work, and that employment was terminated.  The employer 
identified by the Veteran provided a statement that the Veteran 
began working in December 1998 and "quit" his employment in 
February 1999.

The medical evidence, including a February 2006 letter from KH, 
MD, discloses that the Veteran required hospitalization in 
January 1999 for new onset, atrial fibrillation.  Coumadin was 
prescribed.  The Veteran required re-hospitalization in March 
1999 and May 1999 for worsening of atrial fibrillation, and for 
tachycardia with minimal exertion and syncope.  Dr. H. noted 
that, despite treatment, the Veteran continued to have 
intermittent dizziness, and sick sinus syndrome and arrhythmia 
were diagnosed.  The Veteran required pacemaker placement in 
October 2004.  Dr. H. stated that the Veteran had hypertension, 
coronary artery disease, and had experienced a stroke.  The 
Veteran also had carotid stenosis with an 80 percent blockage.  
Dr. H. stated that the Veteran was unable to work due to 
worsening symptoms with exertion.  In a January 2008 letter, Dr. 
H. stated that the Veteran had been totally disabled since 
January 1999.

Dr. H. also noted, in his 2006 and 2008 statements, that the 
Veteran had cervical disc disease and required cervical spine 
surgery.  The Board notes that service connection is not in 
effect for cervical spine disease.  Although service connection 
is in effect for hypertensive heart disease and hypertensive 
vascular disease, the Veteran has not specifically sought service 
connection for a stroke.  

In February 2008, RH, MD, submitted a medical opinion that the 
Veteran's in-service sub-total gastrectomy and vagotomy "may 
very well be" contributing factors for the Veteran's current 
refractory gastroesophageal reflux disease (GERD).  The Veteran 
has not submitted a claim for service connection for GERD.

In October 2007, TR, MD, stated that the Veteran had sleep 
disturbances, sleep apnea, vivid dreams of war, and mild 
cognitive impairment, stable on Aricept.  The RO determined that 
the Veteran was incompetent due to dementia, but removed the 
finding of incompetency by a January 2010 rating decision 
following several medical; statements and testimony from the 
Veteran and his wife at a personal hearing.

The medical evidence establishes that the Veteran's retinal 
detachments have been essentially corrected and that his visual 
acuity was 20/20 in the right eye and 20/25 in the left with 
correction on one examination in 2007; in April 2007, his visual 
acuity was 20/30 in each eye.
 
On VA examination conducted in April 2008, the Veteran reported 
worsening tinnitus, decreased effectiveness of hearing aids, 
weekly episodes of abdominal colic, and nausea and vomiting 
several times weekly.  Laboratory examination of the blood 
conducted in March 2008 disclosed a hematocrit of 33 (as noted in 
the October 2009 rating decision which increased the Veteran's 
evaluation for service-connected subtotal gastrectomy and 
vagotomy, normal hematocrit for a man is 42-52).  Iron 
supplementation, proton inhibitors, and a restricted diet were 
prescribed.  

In an October 2008 letter, RH, MD, noted that the Veteran had 
experienced periods of regurgitation causing near-aspiration due 
to severity of reflux.  In a June 2009 letter, Dr. KH noted that 
the Veteran also required vitamin B-12 shots as a result of sub-
total gastrectomy.  VA examination conducted in September 2009 
disclosed that the Veteran had lost 20 pounds in the prior year.  
In a December 2009 statement, Dr. RH stated that the Veteran was 
unable to work as a result of his constant nausea, vomiting, 
anemia, and weakness.

On VA examination conducted in March 2009, the examiner noted 
that the Veteran's employability would be limited to conditions 
where he was able to listen under ideal conditions, where there 
was no background noise, and the Veteran was able to see the 
speaker.  

The examiner who conducted VA examination in March 2009 opined 
that the Veteran had a number of service-connected disabilities 
that would likely preclude him from doing physical labor.  The 
examiner concluded that sedentary work was precluded by vision 
problems and dementia, for which service connection was not in 
effect.  The examiner noted that ordinary physical activity 
resulted in cardiac symptoms such as fatigue and dyspnea.

There is no evidence that the Veteran again sought employment 
after February 1999 before he submitted his February 2009 claim 
for TDIU.

Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Facts and analysis

The Veteran has been granted service connection for hypertensive 
heart disease, and hypertensive vascular disease.  As noted 
above, the Veteran "quit" his employment in February 2009 after 
hospitalization for atrial fibrillation in January 2009.  The 
Veteran was re-hospitalized with cardiac disorders in March 1999 
and May 1999.  The Board finds, as a matter of fact, that a 
service-connected disability required the Veteran to "quit" his 
employment in February 2009, since he was hospitalized for 
service-connected disability just prior to termination of his 
employment and twice more in the three months following the 
termination of employment.  

The evidence reflects that the Veteran has a pacemaker, since 
2004.  The Veteran is required to use Coumadin, a "blood 
thinner," continuously.  Cardiovascular disability is currently 
evaluated as 60 percent disabling.  There is private medical 
opinion that the Veteran is unable to work as a result of his 
service-connected heart disability.  A VA examination resulted in 
a finding that the Veteran was unable to perform physical labor, 
but could perform sedentary employment, as long as such 
employment did not require "ordinary (moderate) activity," as 
ordinary activity resulted in fatigue and dyspnea.

The Veteran's residuals of subtotal gastrectomy, as described 
above, have resulted in anemia, since at least 2008, require use 
of iron supplementation, require that the Veteran take vitamin B-
12 by injection, and result in daily nausea and vomiting, with 
regurgitation episodically causing near-aspiration due to 
severity of reflux.  VA examination conducted in September 2009 
disclosed that the Veteran had lost 20 pounds in the prior year.  
The evidence includes a December 2009 private medical opinion 
that the Veteran is unable to work as a result of his constant 
nausea, vomiting, anemia, and weakness.

The effect of the Veteran's service-connected bursitis, left 
shoulder, and cephalgia on his employability are not well-
described in the evidence.  The evidence establishes that, 
although the Veteran's hearing loss is noncompensable, that 
hearing loss, together with his tinnitus, requires that the 
Veteran be employed in circumstances which present ideal 
conditions, where there is no background noise, and where the 
Veteran is able to see the speaker, if the employment requires 
the Veteran to hear information.  The evidence also establishes 
that the Veteran's service-connected eye disability is not 
significant for purposes of employment.

This case reflects the difficulty with the current interpretation 
of the regulation governing TDIU.  The Veteran voluntarily 
retired, twice, once in 1977, once in 1997.  The Veteran was 
employed for more than 40 years in total, until he was about 65 
years old, despite service-connected disabilities.  The evidence 
also clearly reflects that, even if the Veteran had no service-
connected disability, it would be essentially impossible for him 
to obtain and retain gainful employment, given the medical 
diagnoses of dementia, post-operative cervical spine disorder, 
diabetes, sleep apnea, hypothyroidism, and seizure disorder, 
among other disorders for which service connection is not in 
effect.  

The Veteran has numerous service-connected disabilities.  His 
service-connected disabilities preclude manual labor, limit him 
to employment which would requires no "ordinary" activity, and 
limits him to employment which does not require him to obtain or 
use verbal information or allow him to obtain any verbal 
information under "ideal" conditions.  His service-connected 
disabilities preclude employment which requires use of the left 
shoulder, and require that he find employment which may be 
performed despite the Veteran's nausea, anemia, weight loss, and 
episodic regurgitation with aspiration.  

The Board finds that the evidence establishes that the Veteran's 
service-connected disabilities would preclude an average person 
from obtaining and retaining gainful employment.  Even though the 
Veteran voluntarily retired more than 12 years prior to his 
application for TDIU, and even though disorders unrelated to 
service would prevent him from obtaining or retained employment, 
the regulation as currently in effect entitles him to TDIU if his 
service-connected disabilities would preclude him from returning 
to work.  The evidence does demonstrate that no average 
individual with the Veteran's service-connected disabilities 
could obtain and retain employment.  The Veteran is entitled to 
TDIU.


ORDER

The appeal for an award of TDIU is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


